Rodolfo Flores Galvan and
                                                                         G&M Logistics /s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         February 2, 2015

                                       No. 04-14-00806-CV

                                     Amado ABASCAL, III,
                                          Appellant

                                                 v.

                      Rodolfo Flores GALVAN and G&M Logistics Corp.,
                                         Appellees

                 From the 365th Judicial District Court, Maverick County, Texas
                            Trial Court No. 12-11-27955-MCVAJA
                     Honorable David A. Berchelmann, Jr., Judge Presiding


                                          ORDER

       The clerk’s record was originally due December 15, 2014, but was not filed. We notified
the clerk by letter that the record was pas due, but received no response. Our letter advised the
clerk that in the absence of a response to our letter, the record would be due January 20, 2015.
The record was not filed on January 20, 2015. Accordingly, the clerk’s office of this court
contacted the Maverick County District Clerk’s Office by telephone, inquiring about the record.
In response, on January 30, 2015, the district clerk filed a notification of late record asking until
February 6, 2015, to file the record. The district clerk also filed a motion requesting to file the
clerk’s record in paper form, asserting that Maverick County does not yet have “full access to e-
filing.” Based on the foregoing, we GRANT the district clerk’s request for an extension of time
to file the record and ORDER the district clerk to file the record in this court on or before
February 6, 2015. We further GRANT the district clerk’s request to file a hard copy of the
record in this court by regular mail. We advise the clerk that if the record cannot be filed by
February 6, 2015, the clerk should so notify this court.




                                                      _________________________________
                                                      Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of February, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court